Citation Nr: 1736245	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a lateral meniscectomy of the right knee, evaluated as 20 percent disabling prior to May 28, 2009.

2.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, evaluated as 10 percent disabling prior to May 28, 2009.

3.  Entitlement to an increased evaluation for residuals of a right knee arthroplasty, evaluated as 30 percent disabling from July 1, 2010.

4.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955 with additional service in the Air Force Reserves, to include a period of active duty for training (ACDUTRA) from May 28, 1956 to June 11, 1956, and several periods of inactive duty for training (INACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO), which denied a rating in excess of 20 percent for instability of the Veteran's right knee and 10 percent for his limitation of motion. 

Since filing his claim, the Veteran underwent a right knee replacement surgery on May 28, 2009.  As a result, the Veteran received a disability rating of 100 percent from May 28, 2009 to June 30, 2010 and a 30 percent disability rating thereafter.  

In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue before the Board, with respect to the disability rating for the Veteran's right knee, is the time period where his disability was not assigned a 100 percent rating. 
The Board remanded these claims for further development in January 2013, April 2013, and October 2016. Review of the record shows that there has been substantial compliance with the Board's most recent remand directives. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, the Board will proceed to adjudicate the merits of the claims.  



This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The residuals of a lateral meniscectomy of the right knee are not manifested by severe recurrent subluxation or lateral instability prior to May 28, 2009. 

2. Before May 28, 2009, the Veteran's degenerative joint disease of the right knee is not manifested by a range of motion limited to 30 degrees flexion and 20 degrees extension. 

3. The Veteran's right knee disability is not manifested by chronic residuals consistent of severe painful motion or weakness. 

4. The criteria for referral for TDIU extraschedular consideration are not met. 


CONCLUSION OF LAW

1. Prior to May 28, 2009, the criteria for a rating higher than 20 percent for residuals of a lateral meniscectomy of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2016).

2. Prior to May 28, 2009, the criteria for a rating higher than 10 percent for right knee degenerative joint disease have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2016).

3. The criteria for a disability rating in excess of 30 percent for evaluation for residuals of a right knee arthroplasty have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2016).

4.  The criteria for TDIU are not met.  38 U.S.C.A. § 5110 (2014); 38 C.F.R. § 3.341, 3.400 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letter sent in July 2007.  This letter was sent to the Veteran before the initial adjudication of the claims.  The letter identified evidence VA would collect and delineated information or evidence the Veteran is required to provide.  The letter further explained how the VA assigns disability ratings and the factors considered.  

With respect to VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records are of record.  In addition, the Veteran was given VA examinations in August 2007, March 2009, September 2010, February 2013 and November 2015.  The examiners' respective reports are of record, and document all the necessary findings for rating the Veteran's right knee disability.  Review of these examination reports reveals that VA has satisfied the duty to assist. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  

Considering the record, the VA's duty to notify and assist under the VCAA has been satisfied and the Board will address the merits of the claims.  

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes are assigned to specific disabilities.  These diagnostic codes designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

A. Residuals of a lateral meniscectomy of the right knee

The Veteran's residuals of a lateral meniscectomy of the right knee were assigned 20 percent rating prior to May 28, 2009 under diagnostic code 5257. 

Diagnostic code 5257 addresses lateral instability or recurrent subluxation.  Under this code, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or instability. A maximum 30 percent rating is warranted for severe subluxation or instability. 

Descriptive terms such as "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

In this case, there is no objective evidence of any instability or subluxation in the Veteran's right knee before May 28, 2009.  That is, the Veteran underwent a VA examination in August 2007, where there was no mechanical instability of the right knee found.  Nor did the examiner find subluxation in the right knee.  The Veteran had normal gait and he was able to walk without any assertive devices.  During a March 2009 VA examination, the Veteran reported that his knee gives out from under him due to pain.  But, he denied any wobbliness or mechanical locking.  Considering these examinations, the Board recognizes that the Veteran was experiencing pain that caused functional limitation to the extent that he was unable to climb stairs, walk fast, jump or squat.  However, absent evidence showing severe lateral instability or recurrent subluxation, a rating higher than 20 percent is not warranted under diagnostic code 5257.  The Board cannot find a basis for a rating higher than 20 percent based on this symptomatology, to include under other diagnostic codes.  In this regard, the higher rating based on dislocated cartilage under DC 5258 is 20 percent and to provide this rating along with the currently assigned rating, in the Board's judgment would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; that is, under the facts of this case, both of these diagnostic codes would be compensating for the same symptoms of instability in the knee and knee movement issues that have led to the symptoms listed in the above paragraph.

B. Degenerative joint disease of the right knee

Prior to May 28, 2009, the Veteran's degenerative joint disease of the right knee was assigned 10 percent disability rating under diagnostic code 5010. 

Diagnostic code 5010 is identical to diagnostic code 5003, which provides that arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint. See 38 C.F.R. § 4.71a. For the purpose of rating disabilities due to arthritis, the knee is considered a major joint. See 38 C.F.R. § 4.45 (2016).  To that end, limitation of motion of the knee are rated under diagnostic code 5260(flexion) and 5261 (extension).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate II.

Notably, where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable. 

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under diagnostic code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

In this case, a compensable rating under diagnostic code 5260 or 5261 is not warranted before May 28, 2009.  Both the August 2007 and March 2009 VA examinations found that the Veteran had a range of flexion of 110 degrees.  These findings include the onset of pain and repetitive motion testing, but still do not correspond to the 60 degrees of maximum flexion required for a 10 percent rating, much less a 45 degree limitation that would be consistent with a 20 percent rating .  

With respect to limitation of extension, the August 2007 VA examination notes some limitation without providing a specific degree of limitation. On the other hand, the March 2009 VA examination reflects that the "veteran cannot fully extend his right knee from the position of -10 degrees."  The Veteran has undergone a knee replacement surgery in May 28, 2009.  Another examination would not provide an accurate picture of the Veteran's limitation before the surgery.  Therefore, the Board finds that no useful purpose would be served by remanding the claim and delaying appellate review of this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing circumstances when a remand would not have any useful or meaningful purpose or result in any significant benefit to the claimant). Notwithstanding, liberally construing the March 2009 VA examination finding, the Board finds that the examiner appears to indicate that the Veteran had a10 degree of limitation of extension, which is consistent with a 10 percent rating under diagnostic code 5261.

During the March 2009 examination, the examiner noted that the Veteran has flare-ups to the extent his knee's stiffness increases in the morning.  The examiner also noted that the Veteran has pain, fatigue, and slowness after prolong sitting.  The examiner found that the Veteran would have additional loss of range of motion during flare-ups.  Although the examiner was unable to provide exact degree of additional limitation during flare-ups, he estimated around 30 percent additional functional loss. The examination report shows that the Veteran was only able to walk a few blocks, drive short distance, and he has extreme difficulty climbing stairs.  In light of the additional functional loss the Veteran experienced at that time and affording the Veteran the benefit of the doubt, the Board finds that that a 30 percent addition limitation of extension would approximate a level of impairment contemplated by a 20 percent rating, but not higher, under diagnostic code 5261.  However, a 30 percent additional limitation of the Veteran's limitation of flexion would not be compensable under diagnostic code 5260.  

Considering the totality of the evidence of record, and affording the Veteran the benefit of the doubt with respect to additional functional loss during flare-ups, the Board finds that the Veteran's disability before May 28, 2009 is consistent with a 20 percent rating for limitation of extension.  However, the Board finds no evidence to support a higher than 20 percent rating under wither diagnostic code 5260 or 5261.   

C. Residuals of a Right Knee Arthroplasty

The Veteran's knee is currently rated at 30 percent under diagnostic code is 5055 after his knee replacement surgery.  The 30 percent rating is assigned from July 1, 2010, following the temporary 100 percent rating assigned following the Veteran's knee replacement surgery.

Under diagnostic code 5055, a disability rating of 100 percent is assigned for one year following the knee replacement surgery-which was assigned to the Veteran's knees in this case.  Thereafter, it requires an assignment of 30 percent disability rating when there is intermediate degree of residual weakness, pain or limitation of motion rate by analogy to diagnostic code 5256, 5261, or 5262.  Alternatively, a higher rating of 60 percent is assigned where there are residuals consisting of severe painful motion or weakness in the affected extremity. 

In this case, an orthopedic surgery note from June 2010 reflects that the Veteran's knee was feeling well and that he was able to walk a mile or more at a time. During the VA examination in September 2010, he reported being able to walk reasonable distance, but experiencing difficulty walking downhill or down stairs.  While he did not require assistive device when walking on leveled surface, he requires the use of a cane when walking downhill or down stairs.  Although he can walk about four blocks without needing to stop, he cannot sit for an extended period of time. For this reason, he has to take frequent breaks when walking or driving for a long period of time.   

Treatment records from November 2011 show that the Veteran reported doing well for the first year after his surgery, but experiencing chronic pain thereafter.  In December 2011, the Veteran complained of having severe stiffness in his right knee and he indicated that his right knee gives out without warning causing him to fall 3-4 times a year. See December 2011Primary Care Outpatient Note. The Veteran sought emergency treatment for right knee pain and stiffness in March 27, 2012, at which time he reported that he almost has to crawl out of bed. At that time, he reported severe pain that persisted for 2 weeks. 

A November 2012 orthopedic surgery note shows that the Veteran reported that his right knee has gotten better. At that time, while he had some stiffness when getting up from a seated position, he reported that the feeling resolved after a few steps.  Subsequently, in April 2013, the Veteran reported walking up to a mile a day and works in his garden.  

The Veteran had some limitation of range of motion throughout the appeal period. The September 2010 VA examination reflects a flexion of 125 degrees with essentially no pain noted.  During his February 2013 VA exam, the examiner noted that the Veteran had intermediate degree of residual weakness, pain or limitation of motion in the right knee.  The range of motion test elicited 110 degrees of flexion with objective evidence of pain noted at 70 degrees. This result did not change during the repetitive use test.  There was no limitation of range of extension noted.  During the November VA examination 2015, 130 degree flexion and extension was elicited, while there was pain noted, the examiner indicated that it does not cause functional loss.  

During the February 2013 VA examination, the Veteran denied having flare-ups, and his repetitive use test did not reflect additional functional loss.  Nor did the November 2015 VA examination show the Veteran having additional limitation after the repetitive use test.  The Board acknowledges that the November 2015 VA examiner indicated that the Veteran's pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  However, this conclusion does not have probative value in determining whether the Veteran has additional function loss because the examiner neither examined the Veteran immediately after repetitive use over time nor was able to describe the loss in terms of range of motion loss.  

Considering all of the above, the evidence shows that the degree of pain the Veteran reported varied throughout the appeal period.  However, he does not appear to have severe painful motion as demonstrated by a range of motion with limitation that is not compensable.  In other words, there is insufficient evidence to establish that the pain the Veteran reports rises to the level of severity contemplated by a 60 percent rating.  

Although the Veteran reports frequent falls due to a feeling of instability in his knee, the totality of the evidence of record weighs against a finding that he has sever weakness.  To that end, the February 2013 examination showed that his right knee had active movement against some resistance, while the November 2015 VA examination reflects that he has normal muscle strength.  As noted above, the evidence shows that the Veteran only required assistance of a cane when walking downhill or downstairs. He is able to walk reasonable distance and garden.  Combined with the results of his muscle strength tests, evidence in his medical record does not support a finding that he has weakness in the knee that is consistent with a 60 percent rating. 

In summary, the Board is sympathetic to the Veteran's claim.  Unfortunately, the preponderance of the evidence of record weighs against a finding that the severity of the Veteran's impairment rises to the level contemplated by a 60 percent rating under diagnostic code 5055.  Therefore, a rating in excess of 30 percent for the Veteran's residuals of a right knee arthroplasty is denied. 

 


III. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Notwithstanding, even if the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16 (b).

The Veteran is service-connected for right knee arthroplasty (100 percent from May  28, 2009; and 30 percent from July 01, 2010) and for post-operative lateral meniscectomy, right knee (10 percent from November 01, 1978; and 20 percent from November 27, 2002 to May 28, 2009).   

Notably, the Veteran's TDIU claim is moot for the period during which his only service-connected disability was rated as 100 percent disabling, from May 28, 2009 to June 31, 2010.  

During the time before May 28, 2009 or after July 2010 the Veteran neither has a single disability rated at 60 percent nor a combined rating of 70 percent or more. For this reason, his claim does not meet the threshold for TDIU consideration.  Notwithstanding, the Board has considered TDIU on an extraschedular basis.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, in his March 2015 VA Form 21-8940, the Veteran reported having 4 years of college level education.  With respect to functional impairment, medical evidence of record shows that he is unable to walk fast, walk down stairs or sit for prolong period of time. To that end, the Veteran's impairment is likely going to interfere with some occupational functions, which is already contemplated in the disability rating assigned.  The Board notes that the November 2015 examiner has stated that the Veteran is unemployable due to his heart condition, which is not service-connected, as such not grounds to grant TDIU. The Board finds that the evidence of record does not indicate that additional development of the claim of TDIU, to include referral, on an extraschedular basis is warranted.  See 38 C.F.R. § 4.16(b).  For this reason, this claim is denied.


ORDER

Entitlement to an increased evaluation for residuals of a lateral meniscectomy of the right knee, evaluated as 20 percent disabling prior to May 28, 2009 is denied. 

A 20 percent rating for degenerative joint disease of the right knee prior to May 28, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an increased evaluation for residuals of a right knee arthroplasty, evaluated as 30 percent disabling from July 1, 2010, is denied.

Entitlement for a TDIU is denied. 


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


